Case 2:19-cv-09285-DSF-PLA Document 62 Filed 11/19/20 Page 1 of 3 Page ID #:917
                                                                                  JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     BMW OF NORTH AMERICA,                 CV 19-9285 DSF (PLAx)
     LLC, et al.,
          Plaintiffs,
                                           JUDGMENT
                      v.

     ADAM ROCCO, et al.,
         Defendants.



         The Court having granted Plaintiffs BMW of North America,
    LLC (BMW NA) and Bayerische Motoren Werke AG (BMW AG)’s
    Motion for Summary Judgment against Defendant Adam Rocco,

           IT IS ORDERED AND ADJUDGED that Plaintiffs are awarded
    $111,250.56 in damages against Defendant as the prevailing party on
    their claims for willful trademark infringement/counterfeiting pursuant
    to 15 U.S.C. § 1117(c)(2).

          Plaintiffs request for reasonable attorney fees in this exceptional
    case is also GRANTED pursuant to 15 U.S.C. § 1117(a). Plaintiffs shall
    submit evidence of their attorneys’ fees within fourteen (14) days of
    entry of this Judgment pursuant to Fed. R. Civ. P. 54(d)(2).

          Defendant is restrained and enjoined, pursuant to 15 U.S.C. §
    1116(a), from engaging in, directly or indirectly, or authorizing or
    assisting any third party to engage in, any of the following activities in
    the United States and throughout the world:

    1) copying, manufacturing, designing, importing, exporting,
       purchasing, marketing, advertising for sale, offering for sale, selling,
Case 2:19-cv-09285-DSF-PLA Document 62 Filed 11/19/20 Page 2 of 3 Page ID #:918




       distributing drop-shipping or otherwise dealing in any product or
       service that uses, or otherwise makes any other unauthorized use of,
       any of BMW’s trademarks, including but not limited to the BMW®
       (U.S.P.T.O. Reg. Nos. 0611710; 0613465; 1450212; 5333863; and
       5333900) and M® (U.S.P.T.O. Reg. Nos. 1438545; 3526899; 3767662;
       3767663; and 5522663) trademarks (collectively BMW Trademarks)
       and/or any intellectual property that is confusingly or substantially
       similar to, or that constitutes a colorable imitation of, any BMW
       Trademarks, whether such use is as, on, in or in connection with any
       trademark, service mark, trade name, logo, design, Internet use,
       website, domain name, metatags, advertising, promotions,
       solicitations, commercial exploitation, television, web-based or any
       other program, or any product or service, or otherwise;

    2) advertising or displaying images and/or photographs of non-genuine
       BMW products using BMW Trademarks;

    3) using BMW Trademarks, including but not limited to the BMW®
       and M® trademarks in advertising to suggest that non-genuine
       BMW products being advertised are sponsored by, endorsed by, or
       otherwise affiliated with BMW and/or advertising non-genuine
       BMW automotive parts using descriptions that imply that the
       products are genuine BMW products. Defendant may, however, use
       “BMW,” or other BMW wordmarks only to advertise non-BMW
       products for sale with fair use descriptions such as ‘for BMW
       automobiles’ or ‘fits BMW model _______,’ or similar language,
       provided that “BMW,” or any other BMW wordmarks that are used
       are in the identical font, format, size, and color as, and no more
       prominently displayed than the surrounding text. In no event may
       any BMW logo or M logo, design mark, or other graphical
       trademarks be used by Defendant under this exception;

    4) performing or allowing others employed by Defendant or under
       Defendant’s control, to perform any act or thing that is likely to
       injure Plaintiffs, any BMW Trademarks, and/or BMW’s business
       reputation or goodwill.




                                        2
Case 2:19-cv-09285-DSF-PLA Document 62 Filed 11/19/20 Page 3 of 3 Page ID #:919




    5) engaging in any acts of trademark infringement, false designation of
       origin, dilution, unfair business practices under California law, or
       other act that would tend to damage or injure Plaintiffs; and/or

    6) using any Internet domain name, URL or online seller name/ID that
       includes any BMW Trademarks.

          Defendant is ordered to deliver to Plaintiffs immediately for
    destruction all infringing automobile parts and accessories bearing
    BMW Trademarks to the extent that any of these items remain in
    Defendant’s possession, custody or control or come into Defendant’s
    possession, custody or control after entry of this Permanent Injunction.

          This Permanent Injunction shall be deemed to have been served
    on Defendant at the time of its filing. The Court finds there is no just
    reason for delay in entering this Permanent Injunction against
    Defendant, and, pursuant to Rule 54(a) of the Federal Rules of Civil
    procedure, the Court directs immediate entry of this Permanent
    Injunction against Defendant.



     Date: November 19, 2020                ___________________________
                                            Dale S. Fischer
                                            United States District Judge




                                        3
